Citation Nr: 0214276	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-09 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to an effective date for an award of a 
compensable evaluation for tinnitus prior to October 18, 
1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July to December 1961.  
He also had additional periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 1999, the RO increased the 
noncompensable evaluation in effect for tinnitus to 10 
percent, effective February 18, 1998.  In addition, the RO 
confirmed and continued the noncompensable evaluation 
assigned for the veteran's service-connected bilateral 
hearing loss.  In a rating decision dated in October 2000, 
the RO assigned February 18, 1997 as the proper effective 
date for the award of a 10 percent evaluation for tinnitus.  
The veteran has continued to express disagreement with the 
ratings assigned for his service-connected disabilities and 
with the effective date of the award of a compensable 
evaluation for tinnitus.

During the hearing at the RO, the veteran withdrew his 
request for a hearing before a member of the Board at the RO.


FINDINGS OF FACT

1.  The veteran has no worse than Level II hearing in each 
ear.

2.  The veteran has tinnitus which is the result of acoustic 
trauma in service and he is in receipt of the maximum 
schedular evaluation for it.

3.  The veteran was seen in a Department of Veterans Affairs 
(VA) outpatient treatment clinic on February 19, 1998 for 
complaints concerning his hearing and tinnitus.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (as in effect both before and after May 
11, 1999).

2.  A compensable evaluation for bilateral hearing loss is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (as in effect both before and 
after May 11, 1999).

3.  The criteria for an effective date for an award of a 
compensable evaluation for tinnitus prior to February 18, 
1997 have not been met.  38 C.F.R. §§ 3.114, 3.157, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the VA to notify 
the veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  In addition, 
the Board points out that the veteran was apprised of VA's 
development assistance in a letter dated in January 2002.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran was seen by a private physician in February 1963.  
It was noted that while on training duty with the National 
Guard in September 1962, he was on the firing line for two 
days.  At the end of that time, he noticed intense ringing 
tinnitus in both ears and, on the way home the next 
afternoon, he noticed that he seemed to lose the hearing of 
both ears.  Following an examination that included 
audiometric testing, the impression was high tone 
sensorineural hearing loss due to acoustic trauma.  A line of 
duty determination concluded that the veteran's sensorineural 
hearing loss due to acoustic trauma was incurred in the line 
of duty.  

By rating decision in June 1964, service connection was 
established for bilateral hearing loss disability and 
tinnitus, each rated noncompensable, effective January 21, 
1964.  Notice of the determination, and the veteran's 
appellate rights, were issued that same month.  No appeal was 
taken from the determination, and it became final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002).

The veteran was seen in a VA outpatient treatment clinic on 
February 19, 1998, and was afforded audiometric tests.  The 
hearing threshold levels in decibels in the right ear were 
20, 15, 75 and 80 at 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels were 5, 15, 55 and 70.  Speech 
discrimination was 72 percent in the right ear and 88 percent 
in the left ear.  It was concluded that the veteran had a 
severe high frequency sensorineural hearing loss in each ear.  

The veteran submitted a claim for an increased rating for 
hearing loss and tinnitus on February 25, 1999.

A VA audiometric examination was conducted in January 2000.  
The veteran reported that he had difficulty understanding in 
all listening situations.  He also related that he his 
tinnitus was constant.  On the authorized audiological 
evaluation in January 2000 pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
80
80
LEFT

10
25
65
80

Speech audiometry revealed speech recognition ability of 84 
percent in each ear.  The diagnostic summary was that the 
veteran had a mild to severe high frequency sensorineural 
hearing loss in both ears.  The veteran reported constant, 
bilateral, moderate to severe, tinnitus.

Another VA audiometric examination was conducted in April 
2002.  On the authorized audiological evaluation in April 
2002 pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

25
35
75
80
LEFT

10
30
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 98 percent in the left ear.  
The diagnostic summary noted that the veteran had a 
sensorineural hearing loss in each ear.  The veteran reported 
constant, bilateral, moderate tinnitus that sometimes affects 
his sleep.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Diagnostic Codes 6100 through 6110.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

VA has amended the regulations pertaining to the evaluation 
for hearing loss since the RO adjudicated the claim in the 
May 1999 rating action.  These changes became effective June 
10, 1999.  When a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The RO has had the opportunity to 
evaluate the veteran's claim under the new regulations.  In 
VAOPGCPREC 3-2000, the General Counsel of the VA held that 
when a provision of the Rating Schedule is amended while a 
claim for an increased rating is pending, if the amendment is 
more favorable to the veteran, the new provision should be 
applied for periods from and after the effective date of the 
regulatory change.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  See 64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in each of the frequencies of 1000, 2000, 3000, 
and 4000 Hertz are 55 decibels or greater.  The second was 
where pure tone thresholds are 30 decibels or less at 
frequencies of 1000 Hertz and below, and 70 decibels or more 
at 2000 Hertz.  See 64 FR 25209, May 11, 1999, codified at 38 
C.F.R. § 4.86.  This case does not fit either of these 
situations.

The veteran has undergone two VA audiometric examinations for 
compensation purposes during the course of his claim.  The 
results of the audiometric tests conducted by the VA in 
January 2000 and April 2002 fail to demonstrate that a 
compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss.  

Under the criteria set forth in the Rating Schedule, the 
results of the audiometric tests conducted in January 2000 
disclosed that the veteran had Level II hearing in the right 
ear and Level II hearing in the left ear.  The more recent 
tests, conducted in April 2002, reveal that the veteran has 
Level II hearing in the right ear and Level I hearing in the 
left ear.  The findings on each of these audiometric tests 
correspond to a noncompensable evaluation.  Although the 
veteran asserts that his hearing loss has increased in 
severity, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his hearing loss.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss.

A 10 percent evaluation may be assigned for recurrent 
tinnitus.  Diagnostic Code 6260 (effective May 11, 1999).

A 10 percent evaluation is assignable for tinnitus which is 
persistent as a symptom of head injury, concussion or 
acoustic trauma.  Diagnostic Code 6260 (effective prior to 
May 11, 1999).

A 10 percent evaluation is assignable for tinnitus that is 
persistent as a symptom of a head injury, concussion or 
acoustic trauma.  Diagnostic Code 6260, effective March 18, 
1976.

Purely subjective complaints of cerebral arteriosclerosis, 
such as headache, dizziness, tinnitus, insomnia and 
irritability, recognized as symptomatic of a properly 
diagnosed cerebral arteriosclerosis, will be rated 10 percent 
and no more under Diagnostic Code 9305.  Diagnostic Code 8046 
(as in effect July 1, 1976).

The veteran asserts that a higher rating is warranted for 
tinnitus.  Initially, the veteran argues that he should be 
assigned a separate 10 percent rating since he experiences 
tinnitus in each ear.  The Board notes that the Diagnostic 
Code makes no specific reference to permitting this.  It must 
be emphasized that in other situations in which a separate 
evaluation may be assigned for paired extremities, for 
example, hearing loss, the Rating Schedule specifically 
provides for that.  Accordingly, the Board concludes that a 
separate rating is not warranted for tinnitus in each ear.  

In addition, the Board points out that the veteran is 
currently in receipt of the maximum schedular evaluation for 
tinnitus.  The Board has considered whether an extraschedular 
rating would be appropriate.  However, the evidence does not 
show that the veteran's tinnitus presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  During the hearing at the RO in August 
2000, the veteran provided testimony that indicated that he 
was employed.  See August 29, 2000 hearing transcript, page 
7.  While he discussed the problems his bilateral hearing 
loss caused him, there was nothing suggesting that his 
tinnitus resulted in marked interference with his employment.  
Similarly, there is no evidence that the veteran has been 
hospitalized due to tinnitus.  Accordingly, an extraschedular 
evaluation is not warranted.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish. entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

The veteran asserts that an earlier effective date is 
warranted for the award of a 10 percent rating for tinnitus.  
As noted above, at the time service connection for tinnitus 
was granted, there was no provision for a compensable rating 
for tinnitus under Diagnostic Code 6260.  That code referred 
to Diagnostic Codes 8045 (brain disease due to trauma) and 
8046 (cerebral arteriosclerosis).  A 10 percent rating was 
assignable for tinnitus due to brain trauma.  It is evident 
from the record that the veteran's tinnitus was due to 
acoustic trauma, not the type of trauma envisioned under 
Diagnostic Codes 8045 or 8046.  It was not until the 
amendment to the regulation in 1976 that a compensable 
evaluation could be assigned for tinnitus that was the result 
of acoustic trauma.  

It is not disputed that the veteran submitted a claim for an 
increased rating for tinnitus in February 1999.  He was seen 
in a VA outpatient treatment clinic on February 19, 1998.  
Since the veteran's claim was reviewed more than one year 
after the effective date of the change in the regulation that 
occurred in 1976, the VA is authorized to assign an effective 
date one year prior to the request.  In this case, the 
veteran's treatment on February 19, 1998 may be considered to 
be an informal claim for an increased rating, and such claim 
was made formal in February 1999.  The Board finds, 
accordingly, that the RO properly assigned February 18, 1997 
as the effective date for the award of a 10 percent 
evaluation for tinnitus.  There is no basis on which an 
earlier effective date may be assigned.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the United States Court of 
Appeals for Veterans Claims held that in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.  



ORDER

An increased rating for tinnitus is denied.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.

An effective date for an award of a compensable evaluation 
for tinnitus prior to February 18, 1997 is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


